NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

JORGE E. MARTINEZ,               )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D17-640
                                 )
DENISE ANNERY ARIAS,             )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Weis,
Judge.

Jennifer M. Manyen, Patrick
Michael Megaro, and Nelson Crespo of
Halscott Megaro, P.A., Orlando, for
Appellant.

Denise Annery Arias, pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.